                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

TROY HEATHMAN,                                  )
                                                )
           Plaintiff,                           )
                                                )
      v.                                        )    No. 4:18 CV 720 RWS
                                                )
NANCY A. BERRYHILL,                             )
Acting Commissioner of                          )
Social Security,                                )
                                                )
           Defendant.                           )

                         MEMORANDUM AND ORDER

      This matter is before me on plaintiff’s motion for attorney’s fees pursuant to

the Equal Access to Justice Act, 28 U.S.C. ' 2412, in the amount of $4,872.48.

Defendant does not object to the request.

      On January 15, 2019, I reversed the decision of the Commissioner and

remanded the case to the Commissioner under sentence four of 42 U.S.C. ' 405(g)

for further consideration. Because plaintiff prevailed and is not otherwise

precluded from recovering attorney’s fees, I find plaintiff is entitled to an award in

the amount requested.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for attorney’s fees [26]

is granted, and plaintiff shall recover attorney’s fees from the Social Security


                                            1
Administration in the amount of $4,872.48.

       IT IS FURTHER ORDERED that, under the terms of the Assignment of

Fee Agreement executed by the plaintiff in this case (Doc. #27-3), the award shall

be made payable to attorney Jennifer Van Fossan unless plaintiff has a pre-existing

debt owed to the United States, in which case the award shall be made payable to

the plaintiff and subject to offset to satisfy that debt.



                                          _________________________________
                                          RODNEY W. SIPPEL
                                          UNITED STATES DISTRICT JUDGE

Dated this 24th day of April, 2019.




                                             2
